June      8/   2015

Michael    Gowan
701757
Robertson    Unit
                                                             REC'D IN COURT OF APPEALS]
                                                                  12th Court of Appeals District
12071 FM    3522
Abilene,    TX 79601



Clerk
                                                                         III™t-ri   i
12th Court of Appeals
1517 W.    Front    St.,.   Ste.    354
                                                              CATHY S. LUSK,
Tyler,    TX 75702


 RE:    Kerry Max    Cook v.       State,    No.   12-13-00058-CR


Dear    Clerk,



Please     advise     me    whether         Mr.    Cook   filed    PDR    to   the      Court   of
Criminal     Appeals        in the above-referenced appeal? If yes,                       please
provide me with the PDR number assigned to same.

Please also  advise  me whether you provide copy services of the
brief on  appeal  and PDR brief. If yes, please give me copy fee
quotes    for same.

Thank you for your service and prompt response.


Sincerely,